DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/10/2021 has been entered.

Claim Status
Claims 1-20 have been canceled. Claims 21-43 are pending. Claims 21, 23, 25, 30, 32, and 37-38 have been amended.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-36 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 32 is rejected to because of the following:  line 4 recites “…cause the refrigerant to pass a refrigerant through a heat exchanger…” This is unclear and indefinite if there is one refrigerant, or multiple refrigerants or an additional refrigerant? The originally filed disclosure does not disclose the claim limitation. 

By virtue of dependency claims 33-36 and 42 are also rejected. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 32-36, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the first turbine" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claims 32 is rejected to because of the following:  line 4 recites “…cause the refrigerant to pass a refrigerant through a heat exchanger…” This is unclear and indefinite if there is one refrigerant, or multiple refrigerants or an additional refrigerant?
Claim 32 recites the limitation "the refrigerant" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

By virtue of dependency claims 33-36 and 42 are also rejected.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 29-33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (DE 10 2005 058890 A1) in view of Horstmann (EP 1596140 A2). 

Regarding Claim 21: Schwarz teaches a cooling system (see Figure 1) comprising: a heat exchanger (14) through which a refrigerant flows, the heat exchanger (14) having a fluid passing therethrough such that heat is rejected to the fluid (14 is a condenser); an evaporator (12); 
a first circuit (line into 15) comprising a throttle (15) configured to receive the refrigerant at a given pressure (from compressor 13); a compressor (13);
a second circuit (line into 26) comprising a first turbine (26); wherein the first turbine (26) receives the refrigerant at the given pressure (from compressor 13); 
a refrigerant piping split point (at WV1 and WV2) configured to: receive the refrigerant at the given pressure from the heat exchanger (14, see Figure 1); and split the refrigerant flow into the first circuit (via WV1) and the second circuit (via WV2),
through which the refrigerant flows simultaneously and in parallel (see Figure 1), a piping rejoin point (at 12) at which the first circuit and the second circuit rejoin (see lines connecting to 12 in Figure 1). 
and a set of valves (WV1 and WV2) arranged to direct the refrigerant through the first circuit (into 12), a second circuit, or both the first and second circuits based on ambient conditions of the cooling system (Figure 1, paragraph [0012]).
Schwarz fails to teach that the throttle is explicitly an expansion valve; and that the first turbine is coupled to the first compressor. 
Horstmann teaches a first circuit (line into 26, see Figure 3) comprising an expansion valve (26); a first turbine (36) coupled to a first compressor (12, paragraph [0038], lines 371-373). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an expansion valve and to have the first turbine coupled to the first compressor to the structure of Schwarz as taught by Horstmann in order to advantageously use the work gained by the turbine to use for the refrigerant circuit (see Horstmann, paragraph [0038], lines 371-373). 

Regarding Claim 29: Schwarz teaches wherein the refrigerant is CO² (paragraph [0019], lines 155-156). 

Regarding Claim 30: Schwarz fails to teach wherein the refrigerant is in one of a trans-critical state and a super-critical state. 
Horstmann teaches wherein a refrigerant is in one of a trans-critical state and a super-critical state (paragraph [0002], lines 20-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the refrigerant is in one of a trans-critical state and a super-critical state to the structure of Schwarz as taught by Horstmann in order to advantageously use the thermodynamic properties to emit heat independent of the temperature (see Horstmann, paragraph [0003], lines 32-35).   

Regarding Claim 31: Schwarz further teaches wherein the heat exchanger (14) has refrigerant inlet conditions dependent on the ambient conditions (function of the refrigerant cycle).

Regarding Claim 32: Schwarz teaches a method of operating a cooling system (see Figure 1), the method comprising: operating a set of valves (WV1; WV2) to: cause the refrigerant to pass a refrigerant through a heat exchanger (14) having a refrigerant inlet flow that is dependent on the ambient conditions (operating mode); direct the refrigerant to a refrigerant piping split point (at 31) at a given pressure through a first cooling circuit (via line into WV1)  that includes a throttle (15) that receives the refrigerant at the given pressure (function of throttle, 15), 
a second cooling circuit (via line into WV2) that includes a turbine (26) that receives the refrigerant at the given pressure (from compressor 13), or both depending on the ambient conditions (see Figure 1), and, cause the refrigerant to pass the refrigerant in parallel and simultaneously through the first and second cooling circuits (see lines into WV1 and WV2) and rejoin after passing through the first and second cooling circuits (see Figure 1). 
Schwarz fails to teach that the throttle is explicitly an expansion valve.  
Horstmann teaches a first circuit (line into 26, see Figure 3) comprising an expansion valve (26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an expansion valve to the structure of Schwarz as taught by Horstmann in order to advantageously improve the safety of the refrigeration system (see Horstmann, paragraph [0015], lines 135-138). 

Regarding Claim 33: Schwarz teaches compressing the refrigerant in a first compressor (13) to a first pressure (function of compressor); evaporating the refrigerant in an evaporator (12). 
Schwarz fails to teach cooling the refrigerant in a first fluid cooler. 
Horstmann teaches cooling a refrigerant in a first fluid cooler (14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided cooling the refrigerant in a first fluid cooler to the structure of Schwarz modified supra as taught by Horstmann in order to advantageously further cool the refrigerant as in supercritical mode, refrigerant is cooled as a gas (see Horstmann, paragraph [0029], lines 274-276).


Regarding Claim 36: Schwarz fails to teach wherein the refrigerant comprises CO2 in one of a super-critical and a trans-critical state.
Horstmann teaches wherein a refrigerant is CO² (paragraph [0002], lines 22-28) in one of a trans-critical state and a super-critical state (paragraph [0002], lines 20-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the refrigerant comprises CO2 in one of a super-critical and a trans-critical state to the structure of Schwarz as taught by Horstmann in order to advantageously use the thermodynamic properties to emit heat independent of the temperature (see Horstmann, paragraph [0003], lines 32-35).   

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (DE 10 2005 058890 A1) in view of Horstmann (EP 1596140 A2), as applied to claim 21 above, and further in view of Finney et al. (US 2011/0005244 A1), hereafter referred to as “Finney.”

Regarding Claim 22: Schwarz modified supra fails to teach wherein the cooling system is for an aircraft, and the ambient conditions are defined by an operating condition of the aircraft. 
Finney teaches wherein a cooling system is for an aircraft (title), and the ambient conditions are defined by an operating condition of the aircraft (paragraph [0011], lines 1-11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the cooling system is for an aircraft, and the ambient conditions are defined by an operating condition of the aircraft to the structure of Schwarz modified supra as taught by Finney in order to advantageously use the known cooling systems in aerospace vehicles (see Finney, paragraph [0011], lines 1-11). 

Regarding Claim 23: Schwarz modified supra fails to teach wherein the first turbine is rotationally coupled to the first compressor through a shaft. 
Horstmann teaches wherein the first turbine (36) is rotationally coupled to a first compressor (12) through a shaft (paragraph [0038], lines 371-373). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the first turbine is rotationally coupled to the first compressor through a shaft to the structure of Schwarz modified supra as taught by Horstmann in order to advantageously the turbine to expand the refrigerant (see Horstmann, paragraph [0036], lines 344-347). 

Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (DE 10 2005 058890 A1) in view of Horstmann (EP 1596140 A2) and further in view of Finney et al. (US 2011/0005244 A1), hereafter referred to as “Finney.”

Regarding Claim 37: Schwarz teaches a cooling system (see Figure 1) comprising: an evaporator (12) configured to evaporate a refrigerant (function of evaporator); a heat exchanger (14) through which the refrigerant flows, in which heat is rejected to a fluid (14 is a condenser), the heat exchanger (14) having the fluid passing therethrough such that heat is rejected to the fluid (function of 14); 
and a first circuit (through 15 from line with WV1) comprising a throttle (15) configured to receive the refrigerant at a given pressure (from 13); 
a second circuit (into line with WV2) comprising a first turbine (26) and a first compressor (13), wherein the first turbine receives the refrigerant at the given pressure (from compressor 13):
a refrigerant piping split point (at WV1 And WV2) configured to: receive the refrigerant at the given pressure from the heat exchanger (14), and split the refrigerant flow into the first circuit and a second circuit through which the refrigerant flows simultaneously and in parallel (either through WV1 or WV2); 
a piping rejoin point at which the first circuit and the second circuit rejoin (at 12); and a set of valves (WV1 and WV2) arranged to: direct the refrigerant through the first circuit (into 15), the second circuit (into 26), or both the first circuit and the second circuit based on ambient conditions of the cooling system (see Figure 1). 
Schwarz fails to teach an aircraft; a turbine engine; the cooling system for the aircraft; that the throttle is explicitly an expansion valve; and the second circuit comprising the first turbine coupled is to the first compressor. 
Horstmann teaches a first circuit (line into 26, see Figure 3) comprising an expansion valve (26) and a first turbine (36) coupled to a first compressor (12, paragraph [0038], lines 371-373).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an expansion valve and the second circuit comprising the first turbine coupled is to the first compressor to the structure of Schwarz as taught by Horstmann in order to advantageously improve the safety of the refrigeration system and to use the work gained by the turbine to use for the refrigerant circuit (see Horstmann, paragraph [0015], lines 135-138 and paragraph [0038], lines 371-373).
Finney teaches an aircraft (title); a turbine engine (paragraph [0012], lines 1-11); a cooling system for the aircraft (paragraph [0011], lines 1-11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an aircraft; a turbine engine; the cooling system for the aircraft to the structure of Schwarz modified supra as taught by Finney in order to advantageously use the known cooling systems in aerospace vehicles (see Finney, paragraph [0011], lines 1-11). 

Regarding Claim 38: Schwarz teaches a first compressor (13) configured to compress the refrigerant to a first pressure (function of compressor). 
Schwarz fails to teach a first gas cooler configured to cool the refrigerant. 
Horstmann teaches a first gas cooler (14) configured to cool a refrigerant (paragraph [0029], lines 277-280). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a first gas cooler configured to cool the refrigerant to the structure of Schwarz modified supra as taught by Horstmann in order to advantageously further cool the refrigerant as in supercritical mode, refrigerant is cooled as a gas (see Horstmann, paragraph [0029], lines 274-276). 

Regarding Claim 39: Schwarz modified supra fails to teach the turbine is rotationally coupled to the first compressor through a shaft. 
Horstmann teaches a turbine (36) is rotationally coupled to a first compressor (12) through a shaft (paragraph [0038], lines 371-373). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the turbine is rotationally coupled to the first compressor through a shaft to the structure of Schwarz modified supra as taught by Horstmann in order to advantageously the turbine to expand the refrigerant (see Horstmann, paragraph [0036], lines 344-347). 


Response to Arguments
Applicant’s arguments with respect to claims 21-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 24-28, 34-35, and 40-43 are rejected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form and amended without any patentably significant broadening of the claims and including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lui et al. (US 2006/0162371 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763